Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to filling of application on 12/23/2020.
Claims 1-20 are currently pending for consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 and  5/11/2021 filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10915712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader that the claims on patent ‘712. Claim mapping is shown below.

Instant application 
Patent No. 10915712
1. A computer-implemented method, the method comprising:
identifying one or more amendable portions of input text by processing at least a portion of the input text using at least one neural network;
determining one or more stylistic text modifications to the one or more amendable portions of the input text, the one or more text modifications encompassing a set of one or more stylistic parameters, wherein said determining comprises processing at least a portion of the set of one or more stylistic parameters using at least one neural network;
generating a stylized output set of text by transforming at least a portion of the input text, wherein said transforming comprises modifying at least one of the one or more amendable portions of the input text via at least one of the one or more stylistic text modifications encompassed by the set of one or more stylistic parameters; and
outputting the stylized output set of text to at least one user; wherein the method is carried out by at least one computing device.

10. The computer-implemented method of claim 1, wherein said transforming comprises implementing a softmax function that facilitates calculation of a composite loss function.

11. The computer-implemented method of claim 10, wherein the composite loss function comprises loss pertaining to a semantic deviation of the stylized output set of text from the input text.


12. The computer-implemented method of claim 10, wherein the composite loss function comprises loss pertaining to a divergence of one or more stylistic control parameter scores given as input and computed from one or more stylistic control parameter scores output using one or more natural language processing scorers.





____________________________________________
2. The computer-implemented method of claim 1, wherein (i) the input text and (ii) the set of one or more stylistic parameters are provided by the at least one user.
___________________________________________
3. The computer-implemented method of claim 1, wherein the set of one or more stylistic parameters is represented by a vector.
__________________________________________
4. The computer-implemented method of claim 1, wherein the set of one or more stylistic parameters comprises one or more tunable stylistic parameters.
__________________________________________
5. The computer-implemented method of claim 1, wherein said transforming comprises implementing one or more natural language processing systems.
___________________________________________
6. The computer-implemented method of claim 5, wherein the one or more natural language processing systems comprises one or more rule-based classifiers.
___________________________________________
7. The computer-implemented method of claim 5, wherein the one or more natural language processing systems comprises one or more machine learning-based classifiers.
__________________________________________
8. The computer-implemented method of claim 5, wherein the one or more natural language processing systems comprises at least one of one or more regressors 

and one or more metric computation systems.




________________________________________
9. The computer-implemented method of claim 1, wherein said transforming comprises implementing one or more bi-directional long short-term memory networks trained in an unsupervised fashion.

___________________________________________
13. The computer-implemented method of claim 1, comprising: adding one or more stylistic parameters to the set of one or more stylistic parameters.
___________________________________________
14. The computer-implemented method of claim 13, comprising adding, to the at least one neural network to measure the one or more added stylistic parameters, at least one of (i) at least one classifier corresponding to the one or more added stylistic parameters, (ii) at least one regressor corresponding to the one or more added stylistic parameters, and (iii) at least one metric corresponding to the one or more added stylistic parameters; and
training the at least one neural network after said adding.
___________________________________________
15. The computer-implemented method of claim 1, comprising: removing one or more stylistic parameters from the set of one or more stylistic parameters.
___________________________________________
16. The computer-implemented method of claim 15, comprising: removing, from the at least one neural network, at least one of (i) at least one classifier corresponding to the one or more removed stylistic parameters, (ii) at least one regressor corresponding to the one or more removed stylistic parameters, and (iii) at least one metric corresponding to the one or more removed stylistic parameters; and
training the at least one neural network after said removing.

___________________________________________
17. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
identify one or more amendable portions of input text by processing at least a portion of the input text using at least one neural network;
determine one or more stylistic text modifications to the one or more amendable portions of the input text, the one or more text modifications encompassing a set of one or more stylistic parameters, wherein said determining comprises processing at least a portion of the set of one or more stylistic parameters using at least one neural network;
generate a stylized output set of text by transforming at least a portion of the input text, wherein said transforming comprises modifying at least one of the one or more amendable portions of the input text via at least one of the one or more stylistic text modifications encompassed by the set of one or more stylistic parameters; and
output the stylized output set of text to at least one user.









____________________________________________
18. The computer program product of claim 17, wherein said transforming comprises implementing a softmax function that facilitates calculation of a composite loss function.


___________________________________________
19. A system comprising:
a memory; and
at least one processor operably coupled to the memory and configured for:
identifying one or more amendable portions of input text by processing at least a portion of the input text using at least one neural network;
determining one or more stylistic text modifications to the one or more amendable portions of the input text, the one or more text modifications encompassing a set of one or more stylistic parameters, wherein said determining comprises processing at least a portion of the set of one or more stylistic parameters using at least one neural network;
generating a stylized output set of text by transforming at least a portion of the input text, wherein said transforming comprises modifying at least one of the one or more amendable portions of the input text via at least one of the one or more stylistic text modifications encompassed by the set of one or more stylistic parameters; and
outputting the stylized output set of text to at least one user.









___________________________________________
20. The system of claim 19, wherein said transforming comprises implementing a softmax function that facilitates calculation of a composite loss function.
1. A computer-implemented method, the method comprising steps of:
identifying one or more stylistically amendable portions of input text by applying at least one neural network to the input text;
determining one or more stylistic text modifications to the amendable portions of the input text, the text modifications encompassing a set of one or more stylistic parameters, wherein said determining comprises applying at least one neural network to the set of one or more stylistic parameters;
generating a stylized output set of text by transforming the input text, wherein said transforming comprises:
modifying at least one of the one or more stylistically amendable portions of the input text via at least one of the one or more stylistic text modifications encompassed by the set of one or more stylistic parameters;




 and implementing a softmax function that facilitates calculation of a composite loss function, wherein the composite loss function comprises 




(i) loss pertaining to a semantic deviation of the stylized output set of text from the input text and (ii) 



loss pertaining to a divergence of one or more stylistic control parameter scores given as input and computed from one or more stylistic control parameter scores output using one or more natural language processing scorers; 

and outputting the stylized output set of text to at least one user; wherein the steps are carried out by at least one computing device.



__________________________________________
2. The computer-implemented method of claim 1, wherein (i) the input text and (ii) the set of one or more stylistic parameters are provided by the at least one user.
___________________________________________
3. The computer-implemented method of claim 1, wherein the set of one or more stylistic parameters is represented by a vector.
___________________________________________
4. The computer-implemented method of claim 1, wherein the set of one or more stylistic parameters comprises one or more tunable stylistic parameters.
___________________________________________
5. The computer-implemented method of claim 1, wherein said transforming comprises implementing one or more natural language processing systems.
___________________________________________
6. The computer-implemented method of claim 5, wherein the one or more natural language processing systems comprises one or more rule-based classifiers.
____________________________________________
7. The computer-implemented method of claim 5, wherein the one or more natural language processing systems comprises one or more machine learning-based classifiers.
___________________________________________
8. The computer-implemented method of claim 5, wherein the one or more natural language processing systems comprises one or more regressors.


9. The computer-implemented method of claim 5, wherein the one or more natural language processing systems comprises one or more metric computation systems.

____________________________________________
10. The computer-implemented method of claim 1, wherein said transforming comprises implementing one or more bi-directional long short-term memory networks trained in an unsupervised fashion.

____________________________________________
11. The computer-implemented method of claim 1, comprising: adding one or more stylistic parameters to the set of one or more stylistic parameters.
____________________________________________
12. The computer-implemented method of claim 11, comprising adding, to the at least one neural network to measure the one or more added stylistic parameters, at least one of (i) at least one classifier corresponding to the one or more added stylistic parameters, (ii) at least one regressor corresponding to the one or more added stylistic parameters, and (iii) at least one metric corresponding to the one or more added stylistic parameters; and
training the at least one neural network after said adding.
____________________________________________
13. The computer-implemented method of claim 1, comprising: removing one or more stylistic parameters from the set of one or more stylistic parameters.
___________________________________________
14. The computer-implemented method of claim 13, comprising: removing, from the at least one neural network, at least one of (i) at least one classifier corresponding to the one or more removed stylistic parameters, (ii) at least one regressor corresponding to the one or more removed stylistic parameters, and (iii) at least one metric corresponding to the one or more removed stylistic parameters; and
training the at least one neural network after said removing.

____________________________________________
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
identify one or more stylistically amendable portions of input text by applying at least one neural network to the input text;
determine one or more stylistic text modifications to the amendable portions of the input text, the text modifications encompassing a set of one or more stylistic parameters, wherein said determining comprises applying at least one neural network to the set of one or more stylistic parameters;
generate a stylized output set of text by transforming the input text, wherein said transforming comprises:
modifying at least one of the one or more stylistically amendable portions of the input text via at least one of the one or more stylistic text modifications encompassed by the set of one or more stylistic parameters; and
implementing a softmax function that facilitates calculation of a composite loss function, wherein the composite loss function comprises (i) loss pertaining to a semantic deviation of the stylized output set of text from the input text and (ii) loss pertaining to a divergence of one or more stylistic control parameter scores given as input and computed from one or more stylistic control parameter scores output using one or more natural language processing scorers; and
output the stylized output set of text to at least one user.
____________________________________________
16. The computer program product of claim 15, wherein said transforming comprises at least one of (i) implementing one or more bi-directional long short-term memory networks trained in an unsupervised fashion, and (ii) implementing a softmax function that facilitates calculation of a composite loss function.
____________________________________________
17. A system comprising:
a memory; and
at least one processor operably coupled to the memory and configured for:
identifying one or more stylistically amendable portions of input text by applying at least one neural network to the input text;
determining one or more stylistic text modifications to the amendable portions of the input text, the text modifications encompassing a set of one or more stylistic parameters, wherein said determining comprises applying at least one neural network to the set of one or more stylistic parameters;
generating a stylized output set of text by transforming the input text, wherein said transforming comprises:
modifying at least one of the one or more stylistically amendable portions of the input text via at least one of the one or more stylistic text modifications encompassed by the set of one or more stylistic parameters; and
implementing a softmax function that facilitates calculation of a composite loss function, wherein the composite loss function comprises (i) loss pertaining to a semantic deviation of the stylized output set of text from the input text and (ii) loss pertaining to a divergence of one or more stylistic control parameter scores given as input and computed from one or more stylistic control parameter scores output using one or more natural language processing scorers; and
outputting the stylized output set of text to at least one user.
___________________________________________
16. The computer program product of claim 15, wherein said transforming comprises at least one of (i) implementing one or more bi-directional long short-term memory networks trained in an unsupervised fashion, and (ii) implementing a softmax function that facilitates calculation of a composite loss function.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabhu (US 20160294755)

In regards to claim 1, 17 and 19 Prabhu discloses a computer-implemented method, the method comprising: identifying one or more amendable portions of input text by processing at least a portion of the input text using at least one neural network (see para 21, 60 identifying text using neural network); determining one or more stylistic text modifications to the one or more amendable portions of the input text, the one or more text modifications encompassing a set of one or more stylistic parameters, wherein said determining comprises processing at least a portion of the set of one or more stylistic parameters using at least one neural network (see para 7, 60, 66, 71-72; style parameters, determined if they are offensive or non-offensive. Identifying how to modify the analyzed text); generating a stylized output set of text by transforming at least a portion of the input text, wherein said transforming comprises modifying at least one of the one or more amendable portions of the input text via at least one of the one or more stylistic text modifications encompassed by the set of one or more stylistic parameters; and outputting the stylized output set of text to at least one user; wherein the method is carried out by at least one computing device (see para 7, 60, 71-73, modifying the text using the analyzed information and style parameters (values) and providing the modified text to a user).

In regards to claim 13, Prabhu discloses comprising: adding one or more stylistic parameters to the set of one or more stylistic parameters (see para 47-50 and 77; updating, adding or removing to the database).

In regards to claim 14, Prabhu discloses, comprising adding, to the at least one neural network to measure the one or more added stylistic parameters, at least one of (i) at least one classifier corresponding to the one or more added stylistic parameters, (ii) at least one regressor corresponding to the one or more added stylistic parameters, and (iii) at least one metric corresponding to the one or more added stylistic parameters; and training the at least one neural network after said adding (see para 47-50 and 77; updating, adding or removing to the database. During the update depending on different aspects time, context, etc., classification can be added, eliminated or changed).

In regards to claim 15, Prabhu discloses, comprising: removing one or more stylistic parameters from the set of one or more stylistic parameters (see para 47-50 and 77; updating, adding or removing to the database words).

In regards to claim 16, Prabhu discloses, comprising: removing, from the at least one neural network, at least one of (i) at least one classifier corresponding to the one or more removed stylistic parameters, (ii) at least one regressor corresponding to the one or more removed stylistic parameters, and (iii) at least one metric corresponding to the one or more removed stylistic parameters; and training the at least one neural network after said removing (see para 47-50 and 77; updating, adding or removing to the database. During the update depending on different aspects time, context, etc., classification can be added, eliminated or changed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu as applied to claims above, in view of Connor US 20110184727).

In regards to claim 2, Prabhu teaches wherein (i) the input text provided by the at least one user (see abstract and at least para 6, 9, 26 input from user).
Prabhu doesn’t specifically teach (ii) the set of one or more stylistic parameters are provided by the at least one user.
Connor teaches teach (ii) the set of one or more stylistic parameters are provided by the at least one user (see abstract and at least para 40-47, 50-55, receiving text and parameters from the user).
It would have been obvious to a person with ordinary skills in the art before the time the invention was filed to use these teachings of Connor to provide input and parameters from user to modify the teachings of Prabhu, since a person would have recognize the benefit to enhance the system to allow incremental adjustments to provide different style modifications (see para 10-11)

In regards to claim 4, Prabhu doesn’t specifically teaches, wherein the set of one or more stylistic parameters comprises one or more tunable stylistic parameters.
Connor teaches wherein the set of one or more stylistic parameters comprises one or more tunable stylistic parameters (see abstract and at least para 40-47, 50-55, receiving adjutable parameters from the user see FIG. 1-5).
It would have been obvious to a person with ordinary skills in the art before the time the invention was filed to use these teachings of Connor to provide tunable parameters from user to modify the teachings of Prabhu, since a person would have recognize the benefit to enhance the system to allow incremental adjustments to provide different style modifications (see para 10-11)

In regards to claim 5, Prabhu teaches analyzing the input text but doesn’t specifically teach wherein said transforming comprises implementing one or more natural language processing systems.
Connor teaches wherein said transforming comprises implementing one or more natural language processing systems (see para 12; NLP identifies similar phrases with different values across different styles).
It would have been obvious to a person with ordinary skills in the art before the time the invention was filed to use these teachings of Connor to modify the teachings of Prabhu, since a person would have recognize the benefit to enhance the system to properly analyze and compare the input text and parameters to be able to provide better modified text depending on the selected or desired style.

In regards to claim 8, Prabhu teaches  wherein the one or more natural language processing systems comprises at least one of one or more regressors (see para 47; updates to include or remove words) 
Prabhu doesn’t specifically teach  one or more metric computation systems.
Connor teaches one or more metric computation systems (see para 12; NLP identifies similar phrases with different values across different styles).
It would have been obvious to a person with ordinary skills in the art before the time the invention was filed to use these teachings of Connor to modify the teachings of Prabhu, since a person would have recognize the benefit to enhance the system to properly analyze and compare the input text and parameters to be able to provide better modified text depending on the selected or desired style.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu as applied to claims above, in view of Strope et al. (US 20170039174)

In regards to claim 3, Prabhu doesn’t specifically teach wherein the set of one or more stylistic parameters is represented by a vector.
Strope teaches wherein the set of one or more stylistic parameters is represented by a vector(see Strope para 18 generating vector representation with entered input)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include use the teachings of Strope for encoding input text to vector representation and include this vector as style parameters for the purpose of efficiently rewriting text into specific styles of interest, as recited by Strope.

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu and Connor as applied to claims above, in view of Strope et al. (US 20170039174)

In regards to claim 6, Prabhu doesn’t specifically teach wherein the one or more natural language processing systems comprises one or more rule-based classifiers.
Strope teaches wherein the one or more natural language processing systems comprises one or more rule-based classifiers (see Strope para 32, 35; after the system has been trained the use of specific stored author).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include use the teachings of Strope macnine learning classifier to modify Prabhu, since it enhances the system to provide a more efficient modification text into specific styles of interest, as recited by Strope.

In regards to claim 7, Prabhu doesn’t specifically teach wherein the one or more natural language processing systems comprises one or more machine learning-based classifiers.
Strope teaches teach wherein the one or more natural language processing systems comprises one or more machine learning-based classifiers (see Strope para 29-31 ;machine learning)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include use the teachings of Strope macnine learning classifier to modify Prabhu, since it enhances the system to provide a more efficient and adaptable modification text into specific styles of interest, as recited by Strope.

Claims 9-11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu as applied to claims above, in view of DeFelice (US 20190236148)

In regards to claim 9, Prabhu doesn’t specifically teach wherein said transforming comprises implementing one or more bi-directional long short-term memory networks trained in an unsupervised fashion.
DeFelice teaches wherein said transforming comprises implementing one or more bi-directional long short-term memory networks trained in an unsupervised fashion (see para 2, 5; well know to use LST).
It would have been obvious to a person with ordinary skills in the art before the time the invention was filed to use these teachings to modify the teachings of Prabhu, given that it would have obvios to try and use means and steps used in machine learning in natural language processing as taught by DeFelice since it enhances how to process the text in association with the emotions desired to be provided by a user (see abstract and para 1-8)

In regards to claim 10, 18 and 20 Prabhu doesn’t specifically teach wherein said transforming comprises implementing a softmax function that facilitates calculation of a composite loss function.
DeFelice teaches wherein said transforming comprises implementing a softmax function that facilitates calculation of a composite loss function (see para 88, 92; using softmax function to obtain loss).
It would have been obvious to a person with ordinary skills in the art before the time the invention was filed to use these teachings to modify the teachings of Prabhu, given that it would have obvios to try and use means and steps used in machine learning in natural language processing as taught by DeFelice since it enhances how to process the text in association with the emotions desired to be provided by a user (see abstract and para 1-8).

In regards to claim 11, Prabhu doesn’t specifically teach, wherein the composite loss function comprises loss pertaining to a semantic deviation of the stylized output set of text from the input text.
DeFelice teaches wherein the composite loss function comprises loss pertaining to a semantic deviation of the stylized output set of text from the input text (see para 9, 85-88, 99; using obtain loss of output).
It would have been obvious to a person with ordinary skills in the art before the time the invention was filed to use these teachings to modify the teachings of Prabhu, given that it would have obvios to try and use means and steps used in machine learning in natural language processing as taught by DeFelice since it enhances how to process the text in association with the emotions desired to be provided by a user (see abstract and para 1-8).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and by overcoming the double patenting rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144